OPINION — AG — **** OFFER TO PRACTICE ENGINEERING DEFINED **** THE MERE CLAIMING OF MEMBERSHIP IN ANY TECHNICAL SOCIETY DOES NOT CONSTITUTE AN OFFER TO PRACTICE ENGINEERING FOR OTHERS. IT IS ONLY WHEN THIS MEMBERSHIP OR CLAIM OF MEMBERSHIP IS USED BY A PERSON, WHO IS NOT REGISTERED WITH THE BOARD, TO REPRESENT TO OTHERS THAT HE IS AN ENGINEER, OR IS USED TO IMPLY TO OTHERS THAT HE IS AN ENGINEER, THAT CONSTITUTES A VIOLATION OF THE ENGINEER ACT.  THE MERE USE OF THE WORD "ENGINEER" IN A SOCIETY IS NOT PER SE VIOLATION OF THE STATUTE.  MEMBERSHIP OR THE CLAIM OF MEMBERSHIP BY AN INDIVIDUAL NOT REGISTERED WITH THIS BOARD IS NOT A VIOLATION OF THE STATUTE IN AND OF ITSELF. CITE: 59 Ohio St. 1971 475.2 [59-475.2](3) (TODD MARKUM)